IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


          STATE OF WASHINGTON,
                                                           No. 68623-2-1
                                Respondent,

                 v.                                        DIVISION ONE


          ROBERT SEHORN, JR.,                              UNPUBLISHED OPINION

                                Appellant.                 FILED:     MAY 2 8 2013


                 PER CURIAM. Robert Sehorn, Jr., appeals an order granting the State's motion

          under CrR 7.8(a) to correct clerical errors in two no-contact orders. His court-appointed

          attorney has filed a motion to withdraw on the ground that there is no basis for a good

          faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188

          (1970), and Anders v. California. 386 U.S. 738, 18 L Ed. 2d 493, 87 S. Ct. 1396 (1967),

          the motion to withdraw must:

            0    (1) be accompanied by a brief referring to anything in the record that might
     •z     ^    arguably support the appeal. (2) A copy of counsel's brief should be
-J
            ^    furnished the indigent and (3) time allowed him to raise any points that he
            ™ chooses; (4) the court-not counsel-then proceeds, after a full examination
            ""*" of all the proceedings, to decide whether the case is wholly frivolous.
          Thftbbald. 78 Wn.2d at 185 (quoting Anders. 386 U.S. at 744).
:j5i_       —
                 This procedure has been followed. Sehorn's counsel on appeal filed a briefwith

          the motion to withdraw. Sehorn was served with a copy of the brief and informed of his

          right to file a statement of additional grounds for review. Sehorn did not file a

          supplemental brief.
      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issue raised by counsel:

       Did the superior court err in amending the no-contact orders?

       The issue raised by counsel is wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                For the court:




                                                      )-€xn^^ r\.CSX^